Citation Nr: 1008550	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-38 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of corn 
excision, left foot.

2.  Entitlement to service connection for a bilateral foot 
disability, to include bunions and flat feet.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to August 
1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision by the RO in Oakland, 
California that denied service connection for residuals of 
corn excision, left foot, and for a bilateral foot 
disability, to include bunion deformity and flat foot 
deformity.

The issue of service connection for a low back disability has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The Board also notes that the appellant is incarcerated and 
is apparently not scheduled for release in the near future.  
The appellant is advised that in the event service connection 
is established for a disability stemming from a period of 
active service, VA pays a reduced rate of compensation to 
recipients who are incarcerated for more than 60 days for 
conviction of a felony.  38 C.F.R. § 3.665 (2009).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran essentially contends that he incurred multiple 
foot disabilities in service due to running while wearing 
combat boots.

The evidence reflects that the Veteran is currently 
incarcerated.  Medical records from the California Department 
of Corrections reflect that he has been treated for foot 
disabilities including bilateral bunions, fasciitis, and pes 
planus (flat feet).

Service treatment records reflect that he was treated for a 
corn of the left toe in September 1977.  In June 1979 he 
underwent surgical removal of a corn on the left 5th toe.  
The corn was again treated in January 1980.  On periodic 
examination in October 1984, the Veteran's feet were listed 
as normal.

A VA examination has not been performed to evaluate the 
claims on appeal, and it does not appear that the RO has 
attempted to schedule such an examination.  The Board finds 
that the medical evidence of record is insufficient to fairly 
adjudicate the claim, and an examination is required.  VA has 
a duty to assist the Veteran by providing an examination 
where there is insufficient competent medical evidence on 
file for the VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, it 
is incumbent upon the AMC/RO to attempt to schedule him for a 
VA examination to assess his claimed foot disabilities.

The Board recognizes the difficulty of conducting an 
examination if the Veteran remains incarcerated.  
Nonetheless, the duty to assist incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  On 
remand, the AMC/RO should pursue whatever reasonable options 
may be available to provide the Veteran with a medical 
examination, which may include sending a VA provider to 
examine the Veteran at the prison or permitting a qualified 
medical specialist from the prison to conduct the 
examination.

The RO/AMC should also attempt to obtain any additional 
medical records regarding treatment for a foot disability 
since separation from service.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify any VA or private facilities 
where he was treated for a foot disability 
since separation from service.  Obtain any 
of the Veteran's pertinent medical records 
not currently on file, and associate them 
with the claims file.  If any records are 
unavailable, a notation to that effect 
should be made in the claims file.

2.  The AMC/RO should contact the facility 
at which the Veteran is presently 
incarcerated and request complete copies 
of records pertaining to any treatment he 
has received for a foot condition.  The 
Veteran must assist in this matter by 
providing any necessary releases.  If the 
records received suggest any other 
necessary development, such development 
should be completed.

3.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any current foot disabilities.  
If the Veteran remains incarcerated, the 
AMC/RO should coordinate the examination 
with the correctional facility as 
necessary. The claims file must be made 
available to the examiner for review.  The 
examiner should conduct a thorough 
examination and describe any pathology 
found, to include any diagnosed residuals 
of an in-service corn excision.  For any 
diagnosed condition, the examiner should 
state whether it is at least as likely as 
not (i.e., 50 percent probability) that 
the condition began during or was 
permanently aggravated by any incident of 
service.  A complete rationale should be 
provided for any opinion expressed.

4.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claims remain denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



